Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 12, 2022

                                      No. 04-22-00501-CR

                                      Domingo TAMAYO,
                                          Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 186th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2018CR0676-W4
                         Honorable Jefferson Moore, Judge Presiding


                                         ORDER
        Appellant, proceeding pro se, seeks to appeal the dismissal of his post-conviction
application for writ of habeas corpus filed pursuant to article 11.07. See TEX. CODE CRIM. PROC.
ANN. art. 11.07, § 4(a). Under the exclusive procedure outlined in article 11.07, only the
convicting trial court and the Court of Criminal Appeals have jurisdiction to review the merits of
a post-conviction habeas petition; there is no role for the intermediate courts of appeals in the
statutory scheme. Id. art. 11.07, § 5 (providing “[a]fter conviction the procedure outlined in this
Act shall be exclusive and any other proceeding shall be void and of no force and effect in
discharging the prisoner”). Only the Court of Criminal Appeals has jurisdiction to grant post-
conviction release from confinement for persons with a felony conviction. TEX. CODE CRIM.
PROC. ANN. art. 11.07, § 3; Hoang v. State, 872 S.W.2d 694, 697 (Tex. Crim. App. 1993); In re
Stone, 26 S.W.3d 568, 569 (Tex. App.—Waco 2000, orig. proceeding). The intermediate courts
of appeals have no jurisdiction over post-conviction writs of habeas corpus in felony cases. Bd.
of Pardons & Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481,
483 (Tex. Crim. App. 1995) (orig. proceeding); see In re Coronado, 980 S.W.2d 691, 692 (Tex.
App.—San Antonio 1998, orig. proceeding); Ex parte Ngo, No. 02-16-00425-CR, 2016 WL
7405836, at *1 (Tex. App.—Fort Worth Dec. 22, 2016) (mem. op., not designated for
publication) (appeal dismissed for lack of jurisdiction).

        Accordingly, we ORDER appellant to show cause in writing by August 29, 2022 why
this appeal should not be dismissed for want of jurisdiction.
                                              _________________________________
                                              Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 12th day of August, 2022.



                                              _________________________________
                                              Michael A. Cruz,
                                              Clerk of Court